Citation Nr: 0218335	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-06 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


1.  Entitlement to an effective date prior to June 23, 
1998, for a grant of a 70 percent rating for post-
traumatic stress disorder.  

2.  Entitlement to an effective date prior to June 23, 
1998, for a grant of a total rating based on individual 
unemployability due to service connected disability.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to 
October 1963 and from May 1964 to October 1969.  

This appeal arises from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which granted a 70 percent 
rating for post-traumatic stress disorder (PTSD) and a 
total rating based on individual unemployability due to 
service connected disability, both effective June 23, 
1998.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
PTSD on May 7, 1991.  On May 18, 1992 the RO received a 
letter from the veteran's private psychologist.  The 
letter included an evaluation of the severity of the 
veteran's PTSD, which noted he had been unemployed for 
several years and assigned a Global Assessment of 
Functioning score of 50.  

2.  The RO denied an increased rating for PTSD in a June 
1992 rating decision.  The veteran submitted a notice of 
disagreement with that rating decision in August 1992.  In 
October 1992 he submitted his substantive appeal in 
response to the statement of the case issued by the RO.  
In February 1993 the RO granted and increased rating to 30 
percent for PTSD.  The RO sent the veteran a letter in 
March 1993 which stated the February 1993 rating decision 
constituted a complete grant of the benefits on appeal.  
The RO closed the veteran's appeal.

3.  The veteran filed a formal claim for a total rating 
based on individual unemployability on July 10, 1998.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 7, 1991, for 
a 70 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).  

2.  The criteria for an effective date of May 7, 1991, for 
a total rating based on individual unemployability due to 
service connected disability have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA) became law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001). 

In addition, in a letter dated in October 2002, the 
veteran and his representative were advised of the 
notification requirements set forth in the VCAA. This 
letter detailed the steps VA would take to assist the 
veteran in the development of his claim and the actions 
and responsibilities that fell to the veteran.  
Legal Criteria

Effective dates for disability compensation are assigned 
as of the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred 
if the claim is receive within one year from such date 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400 (o)(2).


Analysis

The RO in a December 1989 rating decision granted service 
connection for PTSD, and assigned a 10 percent rating, 
effective June 20, 1989.  

In May 1991 the veteran submitted a claim for an increased 
rating for PTSD in May 1991.  The veteran was afforded a 
VA psychiatric examination in August 1991.  The veteran 
informed the examiner he had not used alcohol in two 
years.  The VA examiner stated the veteran appeared to be 
in a much better emotional state since he had last seen 
him in August 1989.  He stated the veteran's major health 
problem was his liver, rather than his emotional status.  
The RO received a letter from the veteran's treating 
clinical psychologist in May 1992.  The psychologist 
stated the veteran had not worked for the last few years.  
He indicated the veteran would have difficulty maintaining 
a reliable work schedule and consistent work production.  
The major problem was his difficulty getting along with 
authority figures.  He reported the veteran had been fired 
from his last two jobs due to difficulties in 
relationships with employers.  

In June 1992 his psychologist submitted a May 1992 
evaluation.   A significant increased in depression had 
been noted since the veteran had stopped drinking alcohol 
in 1989.  The evaluation included a review of the veteran 
symptoms for the last two years.  It included an episode 
of severe depression in December 1991.  He noted the 
veteran had difficulty handling any stressful situation or 
change.  The diagnoses were chronic PTSD, dysthymic 
disorder and alcohol dependence in remission.  On Axis III 
a diagnosis of cirrhosis was noted.  A Global Assessment 
score of 50 was assigned.  

The RO denied the claim for an increased rating for PTSD 
in June 1992 and continued the 10 percent evaluation.  The 
veteran was informed by the RO his claim for an increased 
rating had been denied in a July 1992 letter.  The veteran 
filed a notice of disagreement with that decision in 
August 1992.  He perfected his appeal in October 1992.  

The veteran was reexamined by VA in December 1992.  The VA 
examiner again diagnosed PTSD, dysthymia, secondary type, 
late onset, and alcohol dependence in remission.  A GAF of 
60 was assigned.  In his assessment the VA physician noted 
the veteran would probably have difficulty in regaining a 
work schedule and did not think he would be able to go 
right away to a new job and be in the work force.  

In February 1993, the RO granted an increased rating to 30 
percent for PTSD.  The RO sent a letter to the veteran in 
March 1993 informing him an increased rating had been 
granted.  The last two sentences in the letter read as 
follows: "This action constitutes a complete grant of the 
benefits sought on appeal.  We have therefore closed your 
appeal."  

A VA examination was conducted in March 1994.  The veteran 
reported he had worked in 1985.  He had left that job due 
to severe post-traumatic stress disorder symptoms.  He had 
tried to complete truck driving school and been unable to 
get along with authority figures. The veteran had been 
seen two to four times a month for eight years by his 
private psychologist.  The diagnoses were PTSD; dysthymia, 
by history; and alcohol dependence in remission. The VA 
examiner commented the veteran suffered from severe PTSD.  
It seemed clear that his illness had resulted in 
significant to profound impairment in social and 
occupational functioning.  

The RO in a December 1994 rating decision granted an 
increased rating to 50 percent for PTSD.

In July 1996 the veteran was again evaluated by VA.  The 
diagnoses included PTSD and Alcohol Dependence in 
remission. In his assessment the VA examiner noted the 
veteran had last worked for two months as a truck driver 
in 1993.  Most of his problems in prior employment had to 
do with authority and difficulty dealing with authority.  
The RO continued the 50 percent rating in an August 1996 
rating action.  

The veteran submitted his Veteran's Application for 
Increased Compensation Based on Unemployability in June 
1998.  In support of his claim the veteran submitted 
statements from former employers, a former girlfriend and 
an assessment from a private vocational rehabilitation 
counselor.  

In a January 1999 rating decision the RO granted an 
increased rating to 70 percent and a total rating based on 
individual unemployability due to service connected 
disability.  The effective date of the TDIU was June 23, 
1998.  

The veteran has disagreed with the effective dates of June 
23, 1998 and perfected his appeal as to that issue alone.  

In Roberson v. Principi, 251 F.3d 1378, 1383 (2001) the 
United Stated Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit) defined the elements of an 
informal claim for a TDIU.  According to the Federal 
Circuit once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit" requirement of 
38 C.F.R. § 3.155(a) is met, and VA must consider 
entitlement to a total rating based on individual 
unemployability. 

Here, the veteran submitted a claim for an increased 
rating for service-connected PTSD on May 7, 1991. As noted 
above, in February 1993, the RO granted an increase to 30 
percent, effective May 7, 1991. The RO further advised the 
veteran that this grant constituted a complete grant of 
the benefits sought and that his claim was closed. The 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where a veteran has 
filed a notice of disagreement (NOD) as to the assignment 
of a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, 
the RO decision in February 1993 did not terminate the 
veteran's appeal. Rather, the veteran's claim has remained 
open since it was received on May 7, 1991. 

The reports of VA examinations conducted in March 1994 and 
July 1996, and the rest of the evidence contemporaneous 
added to the record, establish that manifestations of the 
service-connected PTSD more closely approximate the 
criteria for a 70 percent evaluation, and have done so 
since the reopened claim was received in May 1991. See 
38 C.F.R. § 4.130, Code 9411 (2002). Further, this 
evidence also shows that, although the veteran has work 
sporadically since May 1991, this employment cannot be 
considered substantially gainful employment. In evaluating 
whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the Board notes 
that the VA Adjudication Manual, M21-1, Paragraph 50.55(8) 
defines substantially gainful employment as that which is 
ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular 
occupation in the community where the veteran resides.  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). 
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a). The question in 
a total rating case based upon individual unemployability 
due to service-connected disability is whether the veteran 
is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In the case at hand, the 
record demonstrates that the veteran's inability to retain 
substantially gainful employment was due to service-
connected PTSD. See 38 C.F.R. §§ 3.340, 3.342, 4.16 
(2002). Accordingly, the Board finds that the effective 
dates for a 70 percent rating for PTSD and a total rating 
based on individual unemployability should be May 7, 1991, 
the date of receipt of the reopened claim. The benefit of 
the doubt is resolved in his favor. 38 U.S.C.A. § 5107.


ORDER

An effective date of May 7, 1991, for a grant of a 70 
percent rating for PTSD and total rating based on 
individual unemployability is granted, subject to 
regulations governing the award of monetary benefits.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

